NOT FOR PUBLICATION                      FILED
                       UNITED STATES COURT OF APPEALS                      AUG 13 2021
                                                                       MOLLY C. DWYER, CLERK
                                 FOR THE NINTH CIRCUIT                  U.S. COURT OF APPEALS



ELADIO ANTONIO PEREZ RODRIGUEZ,                     No. 19-72389
                   Petitioner,                      Agency No. A212-907-122

     v.
                                                    MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,
                   Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals
                                 Submitted March 5, 2021**
                                   Pasadena, California

Before: SILER,*** HURWITZ, and COLLINS, Circuit Judges.
          Eladio Antonio Perez Rodriguez (“Perez”), a native and citizen of El

Salvador, petitions for review of the decision of the Board of Immigration Appeals

(“BIA”) affirming the order of the Immigration Judge (“IJ”) denying his




*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes that this case is suitable for decision without
oral argument. See FED. R. APP. P. 34(a)(2)(C).
***
   The Honorable Eugene E. Siler, United States Circuit Judge for the U.S. Court
of Appeals for the Sixth Circuit, sitting by designation.
applications for asylum and withholding of removal.1 We have jurisdiction under

§ 242 of the Immigration and Nationality Act, 8 U.S.C. § 1252, and we deny the

petition.

      To qualify for either asylum or withholding of removal, the petitioner must

show that the source of past persecution or feared future persecution is “‘the

government or forces the government is either unable or unwilling to control.’”

Doe v. Holder, 736 F.3d 871, 877–78 (9th Cir. 2013) (citation omitted).

Substantial evidence supports the agency’s conclusion that Perez did not satisfy

this requirement.

      As the IJ and BIA noted, police officers and members of the military

responded within 30 minutes of learning that Perez had been kidnapped, and the

gang members who had seized Perez released him and fled as soon as they found

out that government personnel were on their way to rescue him. After Perez

identified two of his assailants from photographs that he was shown at the police

station later that day, the police arrested those two men, and charges were filed

against them. Thereafter, the police escorted Perez to the jail to identify the two

men, as well as to and from more than a half dozen meetings with the investigating

detectives and the prosecutor. Perez notes that, despite these efforts, the other


1
  Perez’s opening brief does not challenge the agency’s denial of his request for
relief under the Convention Against Torture, so any such challenge has been
forfeited. See Velasquez-Gaspar v. Barr, 976 F.3d 1062, 1065 (9th Cir. 2020).

                                          2
kidnappers were never caught; that he had remained in hiding until leaving El

Salvador approximately 30 days later; and that additional threats were made

against his sister. Although these points are not without some force, the agency

was not compelled to find that they outweighed the ample record evidence

confirming the substantial efforts made by Salvadoran authorities to protect Perez.

8 U.S.C. § 1252(b)(4)(B). Given that evidence, we cannot say that the agency

acted unreasonably in concluding that Perez had not carried his burden to show

that Salvadoran authorities were unable or unwilling to control his persecutors.

See, e.g., Truong v. Holder, 613 F.3d 938, 941 (9th Cir. 2010) (lack of success in

police investigative efforts does not necessarily establish “government complicity

or indifference”).

      Perez argues that he nonetheless has a reasonable fear of future persecution,

because his connections to local mayors that led to his prior rescue would not be

replicated if he is returned to El Salvador. However, the agency permissibly

concluded that Perez’s belief that Salvadoran authorities would not make adequate

efforts was speculative and, in the agency’s words, was “not a sufficient basis to

conclude that the Salvadoran government is unwilling or unable to assist him.”

See Movsisian v. Ashcroft, 395 F.3d 1095, 1097 (9th Cir. 2005) (asylum and

withholding properly denied when agency permissibly concluded that fear of

future persecution was speculative).


                                         3
      Because we uphold the agency’s denial of asylum and withholding of

removal based on Perez’s failure to show that the Salvadoran government was

unable or unwilling to control his persecutors, we need not address his other

arguments.

      The petition for review is DENIED.




                                         4